DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  The claimed limitation “optical modulator circuit configured and arranged to generate a plurality of different wavelengths of laser light by, for each wavelength of laser light of the plurality” in claim 1 should be changed to “optical modulator circuit configured and arranged to generate a plurality of different wavelengths of laser light . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Refaat et al., “Wavelength locking to CO2 absorption line-center for 2-µn pulsed IPDA lidar application”, Proceedings of SPIE 9879, (4 May 2016) 987804. DOI: 10.1117/12.2296213 in view of Plusquellic et al. (2013/0228688).

Regarding claim 1, Refaat et al. disclose: a laser light source (laser diode) configured and arranged to generate laser light (Fig. 9, page 4).
Refaat et al. do not disclose: an optical modulator circuit (EO modulator) configured and arranged to generate a plurality of different wavelengths of laser light by, for each wavelength of laser light of the plurality, modulating the laser light from the laser light source in response to a frequency 
Plusquellic et al. disclose: an optical modulator circuit (EO modulator) (115) configured and arranged to generate a plurality of different wavelengths of laser light by, for each wavelength of laser light of the plurality, modulating the laser light from the laser light source in response to a frequency modulation signal (frequency modulation signal from waveform generator 120) (Fig. 1, [0035], [0040]); and a frequency generator circuit (waveform generator 120) configured and arranged to, for each particular one of the wavelengths of laser light of the plurality, generate the frequency modulation signal at a seeding frequency corresponding to the particular one of the wavelengths and couple the frequency modulation signal to the optical modulator circuit (Fig. 1, [0035], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Refaat by coupling an electro-optical modulator circuit and a frequency generator circuit to the second laser light output in order to obtain laser light output at different wavelengths.

Regarding claim 5, Refaat as modified discloses: wherein the optical modulator circuit includes an electro-optical modulator (115) configured and arranged with the frequency generator circuit (waveform generator 120) to variably tune the wavelength of the laser light from the laser light source according to a variable seeding frequency generated by the frequency generator circuit  (Plusquellic, Fig. 1, [0035], [0040]). 

Regarding claim 6, Refaat as modified discloses: wherein the optical modulator circuit includes an electro-optical modulator (115) configured and arranged with the frequency generator circuit to tune 

Regarding claim 7, Refaat as modified discloses: wherein the optical modulator circuit has a single output and is configured and arranged with the frequency generator circuit to serially generate and output the respective different wavelengths via the single output (the device as modified has one output, optical modulator coupled to second laser light output, frequency genitor coupled to the optical modulator circuit, output is generated from the optical modulator). 

Regarding claim 8, Refaat as modified discloses: wherein the optical modulator circuit is configured and arranged with the frequency generator circuit to serially generate and output the respective different wavelengths (the device as modified has one output, optical modulator coupled to second laser light output, frequency genitor coupled to the optical modulator circuit, output is generated from the optical modulator). 

Regarding claim 11, Refaat as modified discloses: further including an optical wavelength locking circuit (CO2 cell and center line locking) configured and arranged to lock the wavelength of the laser light source by sampling an output of the laser light source and controlling the laser light source based on the sampled output (Refaat, Fig. 9, page 4). 

Regarding claim 12, Refaat et al. disclose:: a laser light source (laser diode) having a laser diode and a laser driver circuit (driver and controller), the laser light source being configured and arranged to 2 cell and center line locking) configured and arranged to generate and provide a control input to the laser driver circuit for controlling the wavelength of the laser diode, based on the first laser light output from the beam splitter (Fig. 9, page 4).
Refaat et al. do not disclose: an electro-optical modulator circuit configured and arranged to generate and output a plurality of different wavelengths of laser light from the second laser light output of the beam splitter, by, for each wavelength of laser light to be generated, modulating the laser light from the laser light source in response to a frequency modulation signal; and a frequency generator circuit configured and arranged to, for each particular one of the wavelengths of laser light to be generated, generate the frequency modulation signal at a seeding frequency corresponding to the particular one of the wavelengths and couple the frequency modulation signal to the electro-optical modulator, therein controlling the electro-optical modulator to output successive pulses of seeding laser light at different wavelengths. 
Plusquellic et al. disclose: an electro-optical modulator circuit (115) configured and arranged to generate and output a plurality of different wavelengths of laser light from the second laser light output of the beam splitter, by, for each wavelength of laser light to be generated, modulating the laser light from the laser light source in response to a frequency modulation signal (frequency modulation signal from waveform generator 120) (Fig. 1, [0035], [0040]); and a frequency generator circuit (waveform generator 120) configured and arranged to, for each particular one of the wavelengths of laser light to be generated, generate the frequency modulation signal at a seeding frequency corresponding to the particular one of the wavelengths and couple the frequency modulation signal to the electro-optical modulator (Fig. 1, [0035], [0040]). It would have been obvious to one of ordinary skill in the art before 

Regarding claim 14, Refaat as modified discloses: wherein the frequency generator circuit is configured and arranged to variably tune the frequency of the frequency modulation signal and to control the electro-optical modulator circuit to modulate the second laser light output of the beam splitter for producing the successive pulses of seeding laser light using the variably tuned frequency (Plusquellic, Fig. 1, [0035], [0040]). 

Regarding claim 15, Refaat as modified discloses: wherein the frequency generator circuit is configured and arranged to generate the frequency modulation signal at respective fixed frequencies, and to control the electro-optical modulator circuit to modulate the second laser light output of the beam splitter for producing the successive pulses of seeding laser light using each of the respective fixed frequencies to generate the successive pulses at respectively-fixed wavelengths (Plusquellic, Fig. 1, [0035], [0040]). 

Regarding claim 17, the apparatus of claim 12 discloses the claimed method (see the rejection of claim 12).

Regarding claim 19, the apparatus of claim 14 discloses the claimed method (see the rejection of claim 14).

Regarding claim 20, the apparatus of claim 15 discloses the claimed method (see the rejection of claim 15).

Allowable Subject Matter
Claims 2-4, 9, 10, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the laser light source, optical modulator circuit and frequency generator circuit are components of a seeding laser configured and arranged to generate seeding laser light outputs as the output of the optical modulator circuit, further including a second laser optically coupled to the seeding laser for receiving the seeding laser light outputs at the respective wavelengths, and to generate a higher-power laser output based on the seeding laser light outputs.”
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the optical modulator circuit is configured and arranged with the frequency generator circuit to serially generate and output the respective different wavelengths by operating the frequency generator circuit to generate serial outputs having respective control frequencies, each control frequency being set to cause the optical modulator circuit to produce a series of output laser light pulses, each output laser light pulses having a wavelength set based on one of the respective control frequencies.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the frequency generator circuit includes a plurality of switchable fixed frequency sources and is configured and arranged to output successive signals having different respective seeding frequencies by switching between different ones of the fixed frequency sources.”
Claim 13 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further including a laser optically coupled to receive the laser light output by the output of the electro-optical modulator circuit, and to generate serial laser pulses of different wavelengths and at a higher power than a power of the laser light output, based on the respective seeding frequencies generated by the frequency generator circuit and utilized by the electro-optical modulator circuit to generate the successive pulse of seeding laser light.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the frequency generator circuit includes a plurality of switchable fixed frequency sources respectively configured and arranged to output signals at one of the respective fixed frequencies.”
Claim 18 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further including optically coupling the modulated laser light to a laser and using the modulated laser light to generate successive serial laser pulses of different wavelengths and at a higher power than a power of the modulated laser light, based on the respective seeding frequencies and a corresponding wavelength of the modulated laser light.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828